145 F.3d 1338
81 A.F.T.R.2d 98-2223, 98-1 USTC  P 50,464
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George A. JENKINS, Plaintiff-Appellant,v.J. SANCHEZ; Internal Revenue Service, Defendants-Appellees.
No. 97-16119.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the Eastern District of California.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.

MEMORANDUM1
COYLE, Chief J., Presiding
Submitted May 14, 19982

1
Taxpayer George Jenkins appeals pro se the district court's dismissal for lack of subject matter jurisdiction of Jenkins' action for damages and an injunction, abuse of process and unlawful debt collection against Internal Revenue Service officials, arising from a tax levy against Jenkins.  The district court substituted the United States as the proper defendant.


2
Jenkins' primary contention is that he was deprived of due process because he was not notified of the hearing regarding the levy on his pension, and that the United States waived its sovereign immunity pursuant 28 U.S.C. § 2410.  However, the Internal Revenue Service did provide a notice of levy to Jenkins, and Jenkins does not allege any other procedural lapse.  "In an action against the United States, ... there must be a waiver of sovereign immunity."  Arford v. United States, 934 F.2d 229, 231 (9th Cir.1991).  Because Jenkins has failed to establish a waiver of sovereign immunity, the district court did not err in dismissing his action.


3
AFFIRMED.



1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4